        Case 1:11-cv-10230-MLW Document 488 Filed 10/11/18 Page 1 of 2




                         UNITED STATES     DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of i t s e l f and a l l others
similarly situated.
        Plaintiff
                                                       C.A.   No.   11-10230-MLW
                V.



STATE STREET BANK AND TRUST COMPANY,
        Defendants.


ARNOLD HENRIQUEZ,         MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated.
        Plaintiff


                V.                                     C.A.   No.   11-12049-MLW


STATE STREET BANK AND TRUST COMPANY,
        Defendants.


THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN,            on
behalf of itself,         and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated.
        Plaintiff


                V.                                     C.A.   No.   12-11698-MLW


STATE STREET BANK AND TRUST COMPANY,
        Defendants.

                                         ORDER



WOLF,    D.J.                                                   October 11,   2018


        It   is      hereby    ORDERED   that    the    Competitive      Enterprise

Institute shall, by October 12, 2018, state whether it wishes to
     Case 1:11-cv-10230-MLW Document 488 Filed 10/11/18 Page 2 of 2



participate in the October 15,       2018 hearing in person or,       if

necessary, by telephone.




                                        UNITED STATES DISTRICT JUDGE
